Citation Nr: 9932916	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for grade I 
spondylolisthesis of vertebra L4 on L5.

2.  Entitlement to service connection for right hip bursitis.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1978 and September 1980 to September 1994.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Houston, Texas Regional Office (RO) and a March 1998 rating 
decision of the Montgomery, Alabama RO of the Department of 
Veterans Affairs (VA), that denied the veteran's claims for 
service connection for right hip bursitis, glaucoma, eczema 
and Grade I spondylolisthesis.  It is noted that due to the 
physical relocation of the veteran, original jurisdiction of 
the veteran's claims was transferred to the Montgomery, 
Alabama RO during the pendency of this appeal.


FINDINGS OF FACT

1.  The veteran has current diagnosis of grade I 
spondylolisthesis at L4-L5, with radiographic evidence of a 
pars defect.  

2.  There is medical evidence that the chronic symptomatology 
experienced in service was the first manifestation of the 
veteran's current grade I spondylolisthesis.  

3.  There is no medical evidence showing current diagnosis of 
glaucoma.

4.  The veteran's claim for service connection for glaucoma 
is not plausible.

5.  There is no medical evidence showing current diagnosis of 
right hip bursitis.

6.  The veteran's claim for service connection for right hip 
bursitis is not plausible.

7.  Chronic eczema was present during service and is 
currently shown.


CONCLUSIONS OF LAW

1.  Spondylolisthesis of vertebra L4 on L5 was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The veteran has not presented a well-grounded claim for 
service connection for glaucoma.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran has not presented a well-grounded claim for 
service connection for bursitis of the right hip.  
38 U.S.C.A. § 5107 (West 1991).

4.  Chronic eczema was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for glaucoma and right hip bursitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim. 38 U.S.C.A. § 
5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The medical evidence does not show that the veteran currently 
has glaucoma.  The VA examination in 1995 showed uncorrected 
visual acuity was 20/20.  The pupil examination was normal.  
He had no diplopia.  He had normal extraocular muscle 
motility.  Visual fields were full.  The iris was within 
normal limits in both eyes, and the lens was clear in both 
eyes.  He did have conjunctiva in both eyes and was diagnosed 
to have conjunctivitis, most likely allergic.

The dilated fundoscopic examination showed an elevated 
intraocular pressure in the left eye.  However, this does not 
constitute a finding of a chronic medical disorder.  The 
examiner's comments show that this finding reflects a risk 
for development of glaucoma.  A diagnosis of glaucoma was 
not, however, rendered, and there is no indication in the 
veteran's statements that a diagnosis of glaucoma, or any 
other chronic eye disorder other than allergic 
conjunctivitis, has been rendered since his retirement from 
service.

The veteran's service medical records also failed to show 
diagnosis of glaucoma.  He was only treated for 
conjunctivitis during service.  Prior to his retirement, he 
did have an abnormal glaucoma Hemifield test (GHT) in May 
1994.  However, as noted above, this did not constitute a 
finding of a chronic medical disorder.  Rather, the examiner 
noted that the veteran was suspected of glaucoma and that he 
should have further evaluation.  Thereafter, he was referred 
for further evaluation in July 1994, which showed no chronic 
eye disorders.  His visual acuity was normal.  The pupil 
examination was normal.  He had normal extraocular muscle 
motility.  The iris was within normal limits in both eyes, 
and the lens was clear in both eyes.  A nonspecific scotomas 
was noted on HVF but the examiner commented that it probably 
represented a "learning curve."  The veteran was advised to 
make an appointment to follow-up on these findings within one 
year.  A diagnosis of glaucoma was not, however, rendered.  

With regard to the claim for service connection for right hip 
bursitis, the Board finds that there is no competent 
(medical) evidence of current right hip disability.  

Although the assessment in service was of bursitis of the 
right hip, clinical and radiographic evidence was negative 
for a right hip disorder and it was noted that the complaints 
of right hip pain might be from a lumbar spine disorder.  VA 
joints examination of January 1995 revealed normal clinical 
examination of the right hip.  The examiner found 
intermittent right hip region pain of unknown etiology but no 
actual diagnosis of any disorder.  Subsequent private and VA 
examination reports have attributed the veteran's symptoms of 
right hip pain to current diagnosis of Grade I 
spondylolisthesis at L4/L5.  A May 1997 statement from the 
veteran's private orthopedic physician, Steven M. Theiss, 
M.D., indicated the veteran had a grade I spondylolisthesis 
at L4/L5 with severe spinal stenosis which was responsible 
for the veteran's history of pain - not hip problems.  The VA 
examiner in June 1997 also diagnosed the veteran to have 
spondylolisthesis L4-5 with spinal stenosis resulting in 
right hip pain.  Dr. Theiss submitted another statement dated 
June 1998, in which he indicated that undoubtedly the 
problems for which he was currently treating him were causing 
his hip pain in service.  

Therefore, with regard to both the claim for service 
connection for glaucoma, and the claim for right hip 
bursitis, the Board finds that the veteran has failed to 
satisfy the first required element of a well- grounded claim.  
No diagnosis of glaucoma has ever been rendered, and, there 
is no current diagnosis of any right hip disorder.  Thus, 
without proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Even though a claimant's statements are generally accepted as 
true for purposes of determining whether his claim is well 
grounded, the limitation imposed is that his statements must 
be on a matter as to which he is competent, and he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  In the instant case, there is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, since the medical evidence does not show current 
diagnosis of glaucoma or right hip bursitis, the veteran's 
claims for service connection are not well grounded.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Epps v. Gober, 126 F.3d 1464; 
see also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996); 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996).  The Board finds VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 38 
U.S.C.A. § 5103(a) (West 1991), because nothing in the record 
suggests the existence of evidence that might well ground 
this claim.  The veteran has not indicated that a diagnosis 
of glaucoma or right hip bursitis has been rendered.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

II.  Service connection for grade I spondylolisthesis of L4-5 

Initially, the Board concedes that the veteran has presented 
a claim which is "well-grounded" or plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  It is noted that there is 
evidence of current diagnosis of disability, in-service 
symptomatology, and a medical opinion of record linking the 
in-service symptomatology to the veteran's current diagnosis 
of Grade I spondylolisthesis of vertebra L4 on L5.  The Board 
is also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication of additional available evidence which would be 
relevant to the veteran's claim.

The medical evidence shows current diagnosis of 
spondylolisthesis of L4-5 with spinal stenosis due to 
spondylolysis.  Review of the veteran's service medical 
records shows that he began complaining of right hip pain and 
low back pain in December 1991, with no history of trauma or 
prior episodes.  Clinical examination was negative but 
complaints of pain persisted ; and he was diagnosed and 
treated for right hip bursitis.  Still the veteran continued 
to complain of pain of increasing frequency and severity 
until his retirement from service September 1994.

Post service private and VA medical records show current 
diagnosis and treatment for grade I spondylolisthesis at 
L4/L5, which has been medically linked to the veteran's 
complaints of hip and back pain which began in service in 
late 1991.  Statements from the veteran's private orthopedic 
physician, Steven M. Theiss, M.D., dated May 1997 and June 
1998, indicated that the veteran's Grade I spondylolisthesis 
at L4/L5 with severe spinal stenosis was undoubtedly the 
cause of his hip pain in service.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is noted that the RO denied the veteran's claim on the 
basis that the spondylolysis of L4-5 was a congenital of 
developmental defect for which, in the absence of evidence of 
in-service trauma, service connection could not be granted; 
and that there was no evidence of Grade I spondylolisthesis 
at L4-L5 in service or of a link between the current 
diagnosis and the veteran's prior service.  

The Board first notes that both spondylolisthesis and 
spondylolysis have been diagnosed relative to the lumbar 
spine.  Although neither were noted in service, there is 
medical opinion of record that the veteran's chronic hip and 
low back pain in service was actually manifestation of the 
spondylolisthesis.  

The Court of Veteran's Appeals distinguished 
spondylolisthesis and spondylolysis in Smith v. Derwinski, 1 
Vet. App. 238 (1991) and accepted the following definitions.  
Spondylolisthesis is defined as "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis."  Dorland's Illustrated Medical Dictionary 
1567 (28th ed. 1994).  It can also be degenerative and due to 
progressive degeneration of the spinal joints.  Spondylolysis 
is not the same disorder as spondylolisthesis.  Spondylolysis 
is defined as a "dissolution of a vertebra; a condition 
marked by platyspondylis, aplasia of the vertebral arch, and 
separation of the pars interarticularis."  Dorland's at 
1567.  Platyspondylis is a congenital (present at birth) 
flattening of the vertebral bodies, and aplasia is a lack of 
development of an organ or tissue, or of the cellular 
products from an organ or tissue.  Smith, at 236. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

However, congenital or developmental defects are not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1999).  The Court has defined 
spondylolysis as a congenital defect.  Thus, service 
connection could not be granted for this condition.  

However, the veteran's current diagnosis is spondylolisthesis 
due to spondylolysis.  With regard to the spondylolysis, the 
Board notes that Dr. Theiss has provided a medical opinion 
that spondylolisthesis at vertebrae L4-L5 was present in 
service.  There is also medical evidence of current diagnosis 
of spondylolisthesis at L4-L5.  The symptoms (primarily hip 
and back pain) associated with this diagnosis have been noted 
both during service and after the veteran's retirement from 
service.  This finding is supported both by the veteran's 
statements as well as the medical evidence.  Finally, the 
Board notes that although the VA examiner in October 1998, 
noted that "[r]adiographically he has a congenital pars 
defect" [emphasis added], no competent medical examiner 
either in service or after service has clearly indicated that 
spondylolisthesis is a congenital/developmental defect in 
this appellant.  A denial of service connection on this basis 
is therefore not supported by the evidence of record.  

Thus, the Board concludes that service connection is 
warranted for Grade I spondylolisthesis at L4-L5 due to 
spondylosis of L4 on L5.

III.  Service connection for eczema

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran submitted a claim for service connection for 
"skin condition (eczema)" in October 1994.  The RO denied 
this claim by rating decision of July 1995, on the basis that 
although the record showed treatment for eczema in service, 
there was no evidence of permanent residual or chronic 
disability by service medical records or demonstrated by 
evidence following service.  

Review of the veteran's service medical records revealed that 
the veteran was seen beginning in 1978, on a regular fairly 
frequent basis, in the dermatology clinic for treatment of a 
skin rash variously diagnosed as seborrheic dermatitis, 
neurodermatitis, pityriasis rosea, and eczema.  Beginning in 
1990, the most frequent diagnosis was eczema, which was noted 
as an ongoing "problem" along with the veteran's 
hypertension in the veteran's general medical notes.  

VA skin examination report dated January 1995, noted that the 
veteran had been seen by several dermatologists for a rash 
which appeared primarily on his trunk.  The examiner noted 
that the veteran had "several scars on the back of his 
shoulders that result from the eczema that comes and goes on 
his body."  [Emphasis added].

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

In the instant case, the Board finds that the evidence is 
sufficient to establish chronic eczema in service.  The Board 
further finds that, giving the veteran the full benefit of 
all reasonable doubt, the VA examiner's acknowledgment during 
the VA examination of January 1995 that the veteran did have 
eczema that "comes and goes" is sufficient evidence to 
satisfy the requirement of § 3.303(b) of post-service 
manifestation of an in-service chronic condition.  Therefore, 
the Board finds that the evidence warrants a grant of service 
connection for eczema.  


ORDER

Service connection for grade I spondylolisthesis at L4-L5 due 
to spondylolysis of vertebra L4 on L5, is granted.
Service connection for right hip bursitis is denied.
Service connection for glaucoma is denied.
Service connection for eczema is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


